DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tong Wu on 6/17/2021.
The application has been amended as follows: 
Claim 1 (currently amended) A tomographic imaging and image-guided radiation therapy apparatus comprising:
at least one high-energy ray source;
at least one KV ray source for providing KV ray for medical diagnosis;
a first PET detector located on a side close to the at least one KV ray source, 
a second PET detector located on a side away from the at least one KV ray source and at the side opposite to the KV ray source: and
a CT detector located at the side opposite to the KV ray source and configured to receive the KV ray for CT imaging;
wherein the at least one KV ray source is placed on or at an inner side of or at outer side of the first PET detector;



the first PET detector and the second PET detector are further configured to receive a gamma ray emitted by an object to perform a PET imaging;
the high-energy ray source is configured to generate a high-energy ray for radiation therapy of the object;
the KV CT imaging of the CT detector and the second PET detector and/or the PET imaging of the first PET detector and the second PET detector are configured to assist and/or guide the radiation therapy of the object.
Claim 9. (Currently Amended) The tomographic imaging and image-guided radiation therapy apparatus of claim 1, wherein the second PET detector and the CT detector are configured to receive the KV ray to perform the KV CT image in such a way that:
the CT detector receives the KV ray, a scattering correction is performed on the KV ray received by the second PET detector, and data and/or image are combined and processed to determine a KV CT imaging image of a full field of view; or the second PET detector receives the KV ray, a data truncation correction and a
scattering correction optimization is performed on the KV ray received by the CT detector to
determine a KV CT image of a partial field of view.
symmetric 
Abstract is amended as follows:
An configured for radiation therapy of an object;[[,]]  and a KV ray source, a first and second PET detectors, for KV CT and PET imaging for guiding the radiation therapy. The KV ray source is placed on, or at an inner the object to perform [[a]] PET imaging
Drawings
The Drawing file don 7/31/20 is acceptable.
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pat et al. (US 2019/0091487 A1) is determined to be the closest prior art, teaching (the limitations in claim 1) a tomographic imaging and image-guided radiation therapy apparatus comprising:
at least one high-energy ray source;

a first PET detector located on a side close to the at least one KV ray source, 
a second PET detector located on a side away from the at least one KV ray source and at the side opposite to the KV ray source: and
a CT detector located at the side opposite to the KV ray source and configured to receive the KV ray for CT imaging, 
wherein the at least one KV ray source is placed on or at an inner side of or at outer side of the first PET detector
the first PET detector and the second PET detector are further configured to receive a gamma ray emitted by an object to perform a PET imaging;
the high-energy ray source is configured to generate a high-energy ray for radiation therapy of the object;
the KV CT imaging of the CT detector and the second PET detector and/or the PET imaging of the first PET detector and the second PET detector are configured to assist and/or guide the radiation therapy of the object.
 However, the prior art of record fails to teach or reasonably suggest:
the second PET detector and the CT detector are configured to receive the KV ray to perform a KV CT imaging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884                                                                                                                                                                                             
	6/17/2021